DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Independent claim 1 is amended. Claims 5 and 6 are withdrawn. Claims 1-4 are currently examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use the claimed invention without undue experimentation. The factors to be considered to determine whether any necessary experimentation is undue, also 
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
After analyzing the application with the above factors, the examiner concluded that there is no enabling disclosure of “… heating the silicon melt in a quartz crucible in a magnetic-field-free state with a heating portion… in the heating of the silicon melt, the silicon melt is heated with the heating portion whose heating capacity differs on both sides across an imaginary line passing through a center axis of the quartz crucible and being in parallel to a central magnetic field line of the horizontal magnetic field when the quartz crucible is viewed from vertically above…” as recited in claim 1, because there is no enabling disclosure in the instant specification about how to perform the process of heating the melt. For example how the process of heating the melt can be carried out in “a magnetic-field-free state,” and the process of heating the melt is also carried out at a condition with “a central magnetic field line of the horizontal magnetic field” (e.g., not magnetic-field-free .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al (US 20080060572 A1, “Fu”) in view of Weber et al (US 20040118334 A1, “Weber”).
Regarding claim 1, Fu (entire document) teaches a convection pattern control method of a silicon melt 12 used for manufacturing a silicon single crystal ingot 25 (monocrystalline silicon), the method comprising heating the silicon melt/molten12 in a quartz crucible 13 in a magnetic-field-free state with a heater 18 (heating portion) (figs 1 and 2, 0039, 0047-0048); after melting and storing the silicon melt 12, applying a horizontal magnetic field to the silicon melt 12 in the quartz crucible 13 being rotated (figs 1 and 2, abstract, 0009, 0039, 0048, 0050 and claim 1), wherein in the applying of the horizontal magnetic field, the horizontal magnetic field of preferably 80 to 500 millitesla (i.e., 0.08 to 0.5 tesla) is applied to fix a direction of a convection flow in a single direction (melt flow in a vertical direction) in the silicon melt in a plane orthogonal to a direction in which the horizontal magnetic field is applied (0005, 0008, 0012-0016, 0018-0020, 0048), overlapping the instantly claimed “0.2 tesla or more”. Overlapping ranges are prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I).
Fu teaches the horizontal magnetic field and the quartz crucible as addressed above, and further teaches a center axis of the quartz crucible 13 and a central magnetic field line (horizontal line) of the horizontal magnetic field (figs 1 and 2, 0044). Fu teaches the horizontal magnetic field, the quartz crucible, the center axis of the quartz crucible and the central magnetic field line (horizontal line) of the horizontal magnetic field, similar to the instantly claimed; therefore “an imaginary line passing through a center axis of the quartz crucible and being in parallel to a central magnetic field line of the horizontal magnetic field when the quartz crucible is viewed from vertically above” is reasonably expected within the teachings of Fu. Fu does not explicitly teach that in the heating of the silicon melt, the silicon melt is heated with the heating portion whose heating capacity differs on both sides, and the heating portion being provide outside of the quartz crucible. However, Weber (entire document) teaches a method for manufacturing monocrystalline silicon, wherein a heating portion comprising a heater 4 and a shield member 9 partially provided outside of a crucible holding a silicon melt (fig 4, 0024, 0025 and 0041), e.g., a heating capacity of the heating portion differs on both sides during the heating of the silicon melt. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Fu per teachings of Weber by applying the asymmetric heating portion (having different heating capacity) in order to provide an effect on the temperature distribution in the 
Regarding claim 2, Fu/Weber teaches the heating capacity of the heating portion having asymmetric structures as addressed above; apparently the heating portion has a lower heating capacity portion and a higher heating capacity portion. Fu/Weber does not explicitly teach the specific relative arrangement of the heating portion with respect to the X axis, Y axis and Z axis, e.g., the heating capacity of the heating portion is set in a first state where the heating capacity of the heating portion is lower in a positive direction than in a negative direction of an X axis or in a second state where the heating capacity of the heater is higher in the positive direction than in the negative direction of the X axis with respect to the imaginary line as viewed from a positive direction of a Z axis in a right-handed XYZ Cartesian coordinate system defining a center of a surface of the silicon melt as an origin, a vertically upward direction as the positive direction of the Z axis, and a direction in which the horizontal magnetic field is applied as a positive direction of a Y axis, and in the applying of the horizontal magnetic field, the direction of the convection flow as viewed in a negative direction of the Y axis is fixed clockwise when the heating capacity is in the first state, and the direction of the convection flow is fixed anticlockwise when the heating capacity is in the second state. However it has been held that the mere rearrangement of parts without modifying the operation of a device is prima facie obvious.  See, e.g., In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); see also MPEP 2144.04(VI) (C). Also, these limitations are apparatus limitations in a process claim. In re Leeson Corp. 185 USPQ 156; In re Tarczy-Hornoch 158 USPQ 141, 150; In re Edwards 128 USPQ 387; Stalego v. Heymes 120 USPQ 473, 478 (CCPA); Ex parte Hart 117 USPQ 193; In re Freeman 44 USPQ 116 (CCPA); In re Sweeney 72 USPQ 501 (CCPA). 
Regarding claims 3 and 4, Fu/Weber teaches a similar heating process of the silicon melt as addressed above. Therefore “a difference between a maximum temperature and a minimum temperature on the surface of the silicon melt being 6 degrees C or more” and “the difference between the maximum temperature and the minimum temperature being 12 degrees C or less” are reasonably expected because a similar process/method is expected to produce similar results/effects. 
Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive because the arguments do not apply to new combination of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/HUA QI/Primary Examiner, Art Unit 1714